880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald J. HOBBS and Jean Hobbs, Plaintiffs-Appellant,v.FORD MOTOR COMPANY, Defendant-Appellee.
No. 88-1065.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1989.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
The issue in this case is whether a claim under the Michigan Handicappers' Civil Rights Act, Mich.Comp.Laws Ann. Sec. 37.1101 et seq.  (West 1985) ("HCRA"), is preempted by Section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185 (1982), where plaintiff argues that defendant violated its duties under the HCRA by refusing to permit him to work in available positions consistent with his handicap restrictions.  This is precisely the same question as was recently decided by this Court in Smolarek v. Chrysler Corp., Nos. 86-2074/87-1387, slip op.  (6th Cir.  July 12, 1989) (en banc).  As in Smolarek, Hobb's complaint only asserted a violation of the HCRA and did not present a question of federal law;  therefore, the district court erred in denying his motion to remand the case to state court.  For these reasons, the order of the district court denying remand is REVERSED, and the case is hereby REMANDED to the district court with instructions to remand the case to Michigan state court.